DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this application.
Claims 1 and 14 have been amended by Applicant.
Claims 7, 12 and 13 have been cancelled by Applicant.

Response to Arguments
Regarding 35 USC § 112(a) rejection: Applicant’s arguments, see page 1,  filed 1/28/22 with respect to claim 1 has been fully considered and is persuasive.  The rejection  has been withdrawn. 
Regarding 35 USC § 103 rejection: Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.   Applicant argues Kang and Kawakami, alone or in combination, fail to disclose each and every feature of amended Claim 1 as well as independent amended claim 14 and claims 2-6 and 8-11 which are dependent on claim 1.  Specifically,  "a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle" or "an active mode that relaxes suppression of driving assistance implementation”.  The applicant’s specification as filed [0085] describes relaxes suppression as “ the actuation timing is delayed” and “suppressing implementation of collision avoidance control”.  Kawakami cures the deficiencies of Kang.  Kawakami discloses flexibly adjusting the specific vehicle control by the anomaly detection ECU aggregating operation information (“When an anomaly is detected, the anomaly detection ECU…executes such a degraded operation as to stop a part of functions or restrict output in those 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/202 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 7-14 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Kawakami et al. (US 20200290641 A1).
Regarding Claim 1, Kang teaches an apparatus for assisting driving a vehicle (Kang, [0039] “position estimating apparatus “) comprising:  a non-transitory memory storing one or more computer programs (Kang, [0135] “one or more non-transitory computer-readable storage media”)5; and a processor executing the one or more computer programs to (Kang, [0135] “instructions or software includes higher-level code that is executed by the one or more processors”):  acquire driving information representing a driving state of the vehicle as first information (Kang, Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); acquire at least one of surroundings information and external location 10information of the vehicle as second information (Kang, [0049] “The auxiliary sensor…generates auxiliary sensing data…includes a camera. The camera captures an external view of the position estimating apparatus…to generate image data”); calculate errors in the first information based on the first information and the second information; (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”); correct for the errors calculated in 15the first information (Kang, [0110] “the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal, thereby enhancing a preciseness of positioning”) ; in response to error correction performed by the error correction for the errors in the first information being completed, estimate a location of the vehicle based on the first information corrected for the errors (Kang, [0051] “The processor …corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position…”).

Kang does not teach 20perform a specific type of driving assistance for the vehicle based on the estimated location of the vehicle; - 58 - error correction for errors in the first information being completed, change the process of a specific type of driving assistance by changing at least one of timing, magnitude and duration of a specific type of driving assistance, wherein in response to determining that the error correction is not completed, the processor sets the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle, and in response to determining that the error correction is completed, the processor changes the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance implementation.  However, Kawakami teaches these limitations.

Kawakami teaches perform a specific type of driving assistance for the vehicle based on the estimated location of the vehicle (Kawakami, [0041] “The vehicle control device...is configured to calculate a control amount for controlling driving of the vehicle based on information acquired from each of the surrounding environment acquisition devices, [0042] “…the surrounding environment acquisition devices…include a camera, a millimeter-wave radar, a sonar and various kinds of sensors, a high-definition map, a GPS, an inter-vehicle communication module, and a road-to-vehicle communication module”); error correction for errors in the first information being completed, (Kawakami, [0057] “…when the anomaly detection...has detected an anomaly during traveling of the vehicle under the autonomous driving mode…the state of the vehicle transitions to the safety state S3, and the vehicle control device…maintains the autonomous driving mode”), change the process of a specific type of driving assistance by changing at least one of timing, magnitude and duration of a specific type of driving assistance (Kawakami, [0048] “the brake ECU…anomaly detection ECU...executes such a degraded operation as to stop a part of functions or restrict output in those devices based on the aggregated information, to thereby implement an optimum operation of the vehicle executable under a current situation”.  Examiner interprets “executes such a degraded operation” and “restrict output” as reading on change in magnitude relative to the braking (deceleration) to stop as shown in Fig 2.  The brake ECU is a specific typing of driving assistance as disclosed in Applicant’s Specification as filed [0076), wherein in response to determining that the error correction is not completed, the processor sets the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle (Kawakami, [0097] “When the vehicle is not stopped, the anomaly detection …checks whether or not the autonomous driving mode has transitioned to the manual driving mode…When the mode has transitioned to the manual driving mode, the anomaly detection …determines that the state of the vehicle has transitioned to the safety state…”), and in response to determining that the error correction is completed, the processor changes the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance implementation (Kawakami, 0099] “When the anomaly does not remain, the anomaly detection…determines that the state of the vehicle has transitioned to the safety state…Further, the anomaly detection…stops specific control…starts a normal operation, namely, an operation of returning to the autonomous driving mode…and stops measurement of time…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate perform a specific type of driving assistance for the vehicle, error correction for and change the process of a specific type of driving assistance, wherein in response to determining that the error correction is not completed, the processor sets the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle, and in response to determining that the error correction is completed, the processor changes the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance  as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 2, Kang teaches the apparatus according to claim 1, wherein the first information includes driving information acquired from at least one of a wheel speed sensor, a yaw rate sensor, a 10steering angle sensor, an acceleration sensor, and a gyro sensor (Kang, [0047] “…the IMU…includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion, for example, an angular velocity”).

Regarding Claim 3, Kang teaches the apparatus according to claim 1, wherein the second information includes at least one of surroundings information acquired from a surroundings monitoring device 15installed in the vehicle and location information acquired from a GNSS receiver installed in the vehicle (Kang, Fig 2 Box 202, [0048] “…the GPS module…receives signals transmitted from three or more artificial satellites and calculates positions of a satellite and the position estimating apparatus…The GPS module…is also referred to as, for example, a global navigation satellite system…GNSS”), and the surroundings monitoring device includes at least one of a camera sensor, a radar sensor, an ultrasonic sensor, and a light detection and ranging (LIDAR) (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data. In an example, the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”). 

Regarding Claim 4, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein the processor changes - 59 –the procestethethe thea process of collision avoidance control as a specific type of driving assistance.  However, Kawakami teaches this limitation (Kawakami, [0098] “The anomaly detection…checks whether or not the anomaly remains when the mode has not transitioned to the manual driving …When the anomaly remains, the anomaly detection…executes anomaly continuity determination processing”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the processor changes - 59 –the procestethethe thea process of collision avoidance control as a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 8, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein in response to at 10least one parameter that can affect an expected error in the location of the vehicle, the processor adjusts a degree of change in the process of the specific type of driving assistance.  However, Kawakami teaches these limitations.

Kawakami teaches wherein in response to at 10least one parameter that can affect an expected error in the location of the vehicle (Kawakami, Fig 10C, [0066] “…when the anomaly is detected…the specific control is switched based on at least one of the anomaly type of the detected anomaly”), the processor adjusts a degree of change in the process of the specific type of driving assistance (Kawakami, [0066] “…when the anomaly is detected…it is possible to determine the time t1 until the behavior of the vehicle changes and the time t2 until before a hazardous state occurs, and flexibly adjust a degraded operation executed until specific control is switched”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to adjust a degree of change in the process of the specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 9,  Kang teaches the apparatus according to claim 1, wherein 15the first information includes plural types of driving information for each type of driving information (Kang, [0046] “The main sensor …acquires a GPS signal and an IMU signal indicating an acceleration and an angular velocity of a target as the main sensing data”), and the processor calculates (Kang, [0052] “the processor…re-estimates the position of the target using the IMU signal, the GPS signal, and the image data”) for the calculated error in the first information (Kang, [0052] “the processor 220 performs Kalman filtering or nonlinear filtering, such as, particle filtering on the acquired sensing data…Kalman filtering is a sensor fusion technique and is a filtering technique that minimizes a root mean square error (RMSE) of an error of a state variable to be estimated”) corrects for the calculated error in the first information (Kang, [0053] “The processor…estimates the position of the target by fusing sensing data at an optimized ratio based on a performance for each sensor through the Kalman filtering or the nonlinear filtering”).  Kang does not teach - 61 -the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases.  However, Kawakami teaches this limitation.

Kawakami teaches the degree of change in the process of the specific type of driving assistance as a total number of types of driving information for which error correction is completed increases (Kawakami, [0048] “The anomaly detection ECU…executes such a degraded operation as to stop a part of functions or restrict output in those devices based on the aggregated information, to thereby implement an optimum operation of the vehicle executable under a current situation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate process of the specific type of driving assistance as a total number of types of driving information as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 10, Kang teaches the apparatus according to claim 1.  Kang does not teach wherein in response to the specific type of driving assistance, the processor adjusts a degree of change in process of the specific type of driving assistance.  However, Kawakami teaches these limitations.

Kawakami teaches wherein in response to the specific type of driving assistance (0066] “… the specific control is switched based on at least one of the anomaly type of the detected anomaly”), the processor adjusts a degree of change in process of the specific type of driving assistance.  However, Kawakami teaches these limitations (Kawakami, [0066] “…when the anomaly is detected…it is possible to determine the time t1 until the behavior of the vehicle changes and the time t2 until before a hazardous state occurs, and flexibly adjust a degraded operation executed until specific control is switched”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].
Regarding Claim 11, Kang teaches apparatus according to claim 1.  Kang, as does not teach wherein the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC).  However, Kawakami teaches this limitation (Kawakami, [0041] “The vehicle control device…transmits the calculated control amount to each of the powertrain system ECU…the brake ECU…and the steering ECU…to implement autonomous driving of the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate the specific type of driving assistance is one of collision avoidance control, automated driving control, and adaptive cruise control (ACC) as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Regarding Claim 14, Kang teaches a computer-implemented a method (Kang, [0039] “position estimating apparatus”), comprising: acquiring driving information representing a driving state of 10the vehicle as first information (Kang, Fig 2 Box 201, [0047] The IMU…is also referred to as an inertial measurer…measures an attitude change, a velocity changing for positional movement, and a displacement. … includes a 3-axis accelerometer that senses a translational motion, for example, an acceleration and a 3-axis gyroscope that senses a rotational motion”); acquiring at least one of surroundings information and external location information of the vehicle as second information (Kang, [0049] “The auxiliary sensor…generates auxiliary sensing data…includes a camera. The camera captures an external view of the position estimating apparatus…to generate image data”); calculating errors in the first information based on the first information and the second information (Kang, [0070] “determining a position of a target in a processor of a position estimating apparatus based on main sensing data and auxiliary sensing data”);  15correcting for the calculated errors in the first information (Kang, [0110] “…the position estimating apparatus re-estimates a position of the target based on the image data and the IMU signal…enhancing a preciseness of positioning”); estimating a location of the vehicle based on the first information corrected for the errors in response to error correction for the errors in the first information being completed (Kang, [0051] “The processor…corrects the estimated position in comparison to a map using the collected visual information, thereby estimating a precise position with an error within 1 meter”).

Kang does not teach performing a specific type of driving assistance for the vehicle based on the 20estimated location of the vehicle; and changing a process of a specific type of driving assistance by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance in response to the error correction for the errors in the first information being complete, in response to determining that the error correction is not completed, setting the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle; and in response to determining that the error correction is completed, changing the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance implementation.  However, Kawakami teaches these limitations.

Kawakami teaches performing a specific type of driving assistance for the vehicle based on the 20estimated location of the vehicle (Kawakami, [0041] “The vehicle control device...is configured to calculate a control amount for controlling driving of the vehicle based on information acquired from each of the surrounding environment acquisition devices, [0042] “…the surrounding environment acquisition devices…include a camera, a millimeter-wave radar, a sonar and various kinds of sensors, a high-definition map, a GPS, an inter-vehicle communication module, and a road-to-vehicle communication module.”); and changing a process of a specific type of driving assistance by changing at least one of a timing, a magnitude, and a duration of the specific type of driving assistance in response to the error correction for the errors in the first information being complete (Kawakami, [0048] “the brake ECU…anomaly detection ECU...executes such a degraded operation as to stop a part of functions or restrict output in those devices based on the aggregated information, to thereby implement an optimum operation of the vehicle executable under a current situation”.  Examiner interprets “executes such a degraded operation” and “restrict output” as reading on change in magnitude relative to the braking (deceleration) to stop as shown in Fig 2.  The brake ECU is a specific typing of driving assistance as disclosed in Applicant’s Specification as filed [0076), in response to determining that the error correction is not completed, setting the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle (Kawakami, [0097] “When the vehicle is not stopped, the anomaly detection …checks whether or not the autonomous driving mode has transitioned to the manual driving mode…When the mode has transitioned to the manual driving mode, the anomaly detection …determines that the state of the vehicle has transitioned to the safety state…”); and in response to determining that the error correction is completed, changing the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance implementation (Kawakami, 0099] “When the anomaly does not remain, the anomaly detection…determines that the state of the vehicle has transitioned to the safety state…Further, the anomaly detection…stops specific control…starts a normal operation, namely, an operation of returning to the autonomous driving mode…and stops measurement of time…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate changing a process of a specific type of driving assistance, in response to determining that the error correction is not completed, setting the process of the specific type of driving assistance to a passive mode that suppresses driving assistance implementation in response to an expected error in the location of the vehicle; and in response to determining that the error correction is completed, changing the process of the specific type of driving assistance to an active mode that relaxes suppression of driving assistance implementation as taught by Kawakami in order to “maintain the safety state of the vehicle” Kawakami [0061].

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190113629 A1) in view of Kawakami et al. (US 20200290641 A1) in further view of Nonaka et al. (US 20190303690 A1).
Regarding Claim 5, Kang teaches the apparatus according to claim 1, the second information includes surroundings information around the vehicle acquired from a radar sensor mounted to the vehicle (Kang, [0060] “The additional sensor… generates additional sensing data…the additional sensor…includes a radio detection and ranging (RADAR) module”).  Kang does not teach wherein 5the first information includes sensor readings acquired from a wheel speed sensor mounted to the vehicle.  However, Nonaka teaches this limitation (Nonaka, [0033] “…the vehicle behavior sensor information acquisition interface…is an interface for acquiring information from vehicle behavior… arranged at respective positions of the vehicle…for example, a right wheel speed sensor, and a left wheel speed sensor”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a wheel speed sensor as taught by Nonaka in order to “infer the behavior of the vehicle to the present” Nonaka [0026].

Regarding Claim 6, Kang teaches the apparatus according to claim 1, the second information includes surroundings information 15around the vehicle acquired from a camera sensor mounted to the vehicle (Kang, Fig 2 Box 203, [0049] “The auxiliary sensor…generates auxiliary sensing data…the auxiliary sensor…includes a camera. The camera…captures an external view of the position estimating apparatus…to generate image data”).  Kang does not teach wherein the first information includes sensor readings acquired from a yaw rate sensor mounted to the vehicle.  However, Nonaka teaches this limitation (Nonaka, [0033] “…the vehicle behavior sensor information acquisition interface...is an interface for acquiring information from vehicle behavior sensors… arranged at respective positions of the vehicle…for example, a yaw rate sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate sensor readings acquired from a yaw rate sensor as taught by Nonaka in order to “infer the behavior of the vehicle to the present” Nonaka [0026].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troia et al. (US 20190370114 A1) discloses error correction device for autonomous vehicles (Troia, [0166] “an external system measures error rates and determines if ECC is correcting errors, and when the corrections are occurring”).
Kim et al.  (US 20200042002 A1) discloses acquiring driving information representing a driving state of 10the vehicle as first information (Kim, [0045] “may determine that the autonomous driving is in an inoperable state, if at least one of the driving assistance function, the sensing device, the steering device, the braking device, the engine, and the transmission of the vehicle is in a fault state (or an inoperable state)”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662